DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is unclear if “an external computing device” is the same or different than “an external computing device” on the last line of claim 1.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claim is treated as if the limitation was removed, similar to claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krasnow et al (US 2018/0078711) in view of Lilly et al (US 2018/0200450).
Regarding claim 1, Krasnow discloses an injection device comprising: a medicament reservoir 12 (¶15); a stopper 22 (figs 1 and 2) comprising an ultrasound probe 24 disposed in a housing (housing being 22 in fig 2 which encapsulates elements 24-36), the ultrasound probe configured to transmit an emitted ultrasound 25 into the medicament reservoir and to receive an ultrasound signal generated by reflections of the emitted ultrasound signal (fig 2, ¶19), the reflections comprising at least a reflection from a distal end of the medicament reservoir (fig 3); a control component 26 configured to be electronically coupled with the ultrasound probe and to process the ultrasound signal to generate injection device data (¶18); and an antenna 30 configured to be electronically coupled with the control component and to transmit the injection device data to an external computing device (¶18).  
While Krasnow substantially discloses the invention as claimed, it does not disclose a rigid core made of at least one of cyclic olefin copolymer (COC) or a cyclo-olefin polymer (COP) nor the ultrasound probe configured to transmit the emitted ultrasound signal through the rigid core along a longitudinal direction of the rigid core.
Lilly discloses using a rigid core (518 or 560) as part of the stopper (figs 28 and 32) where the rigid core is made of COC (¶426 and ¶435) and is located at the interface between the stopper and medicament.

Further, as the COC will be placed between the rest of the stopper and medicament (such as in fig 28 or fig 32), the combination will result in the ultrasound probe transmitting the emitted ultrasound signal through the rigid core along a longitudinal direction of the rigid core.
Regarding claim 2, wherein the ultrasound signal is within a frequency range of about 2 MHz to about 12 MHz (10 MHz - ¶30).  
Regarding claim 3, wherein the ultrasound probe is attached to an inner wall of a closed end of the stopper (fig 2 of Krasnow). 
Regarding claim 4, wherein the ultrasound probe is coupled to the inner wall of the closed end of the stopper by a mechanical press fit (surrounded and encapsulated by the stopper).  
Regarding claim 5, wherein the ultrasound probe is molded within an inner wall of a closed end of the stopper (fig 2 of Krasnow).
Regarding claim 6, wherein the injection device data comprises an electric signal associated with an amount of medicament within the medicament reservoir (¶24 and ¶25).
Regarding claim 7, while Krasnow and Lilly substantially disclose the invention as claimed, they do not disclose a portion of the rigid core between the ultrasound probe and the medicament reservoir has a thickness from about 0.1 mm to about 4 mm. Lilly 
Regarding claim 8, Krasnow and Lilly disclose a medicament injection system comprising: the injection device of claim 1 (see rejection above); and an external computing device (smart phone or computer - ¶18) configured to: receive and process the injection device data (¶28); and communicate information related to the processed injection device data (¶28 – caregiver or patient may access and review dose history).
While Krasnow substantially discloses the invention as claimed, it does not explicitly disclose the external computing device may display information related to the processed injection device data. 
	One of ordinary skill in the art would appreciate that one of (if not THE) most common means by which smart phones and computers communicate information is via displaying the information.	
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krasnow such that the external computing device may display the information related to the processed injection device data to allow for visual review of the data.
Regarding claim 9, wherein the external computing device comprises one of a mobile device (¶28).
Regarding claims 10-12 and 14, see claims 3-6 above (and 112 rejection for claim 6).
Regarding claim 13, an energy source 28 configured to provide energy to the ultrasound probe and the control component (fig 2, ¶18).
Regarding claim 15, Krasnow discloses a method for detecting an amount of medicament within an injection device, the method comprising: generating a trigger associated with an operation of the injection device 106 (fig 5); in response to generating the trigger, transmitting, by an ultrasound probe 24 disposed in a housing 22 (fig 2), an emitted ultrasound signal that is directed towards a medicament reservoir included in the injection device (fig 3, ¶19, 108), receiving, by the ultrasound probe, an ultrasound signal generated by reflections of the emitted ultrasound signal (108, fig 3), the reflections comprising at least a reflection from a distal end of the medicament reservoir (fig 3); processing the ultrasound signal to generate injection device data comprising the amount of medicament in the medicament reservoir (¶18) and transmitting the injection device data to an external computing device configured to: receive and process the injection device data; and communicate information related to the processed injection device data (¶28).  
While Krasnow substantially discloses the invention as claimed, it does not explicitly disclose the external computing device may display information related to the processed injection device data, nor the medicament reservoir being separated by a rigid portion of a stopper from the ultrasound probe, the rigid portion of the stopper being made of at least one of cyclic olefin copolymer (COC) or a cyclo-olefin polymer (COP).

	One of ordinary skill in the art would appreciate that one of (if not THE) most common means by which smart phones and computers communicate information is via displaying the information.	
	It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krasnow such that the external computing device may display the information related to the processed injection device data to allow for visual review of the data.
Lilly discloses using a rigid core (518 or 560) as part of the stopper (figs 28 and 32) where the rigid core is made of COC (¶426 and ¶435) and is located at the interface between (and thus separating) the stopper and medicament.
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Krasnow such that the medicament reservoir is separated by a rigid portion of a stopper from the ultrasound probe, the rigid portion of the stopper being made of COC as taught by Lilly so that the COC may act as an interface when the medicament is not compatible with the rest of the stopper. 
Regarding claims 16-19, see claims 2, 3, 5 and 13 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783